Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 10-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahin et al (2010/0054177).
Consider claims 1 and 11, Sahin et al teach a signaling transmission method and device, comprising: sending, by a second device, a request signaling to a first device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the second device, a signaling for requesting the second device to try a call sent by the first device, and sending a signaling for trying a call to the first device (par. 0020; Fig. 3-4; 100 trying); receiving, by the second device, a ringing signaling sent by the first device after receiving the signaling for trying the call and sending a temporary response signaling to the first device after the ringing signaling is received (par. 0020; Fig. 3-4; wherein the step of sending the temporary response signaling to the first device comprises: continuously sending, by the second device, m pieces of the temporary response signaling to the first device, wherein after sending one piece of the temporary response signaling, the second device sends a next temporary response signaling after receiving the signaling for confirming the response sent by the first device, wherein m is a positive integer (Fig. 4; i.e., PRACK (2nd SDP offer/3rd SDP offer) corresponding to next/m temporary responses; 200 OK (PRACK/Update) corresponding to confirming responses). 
 	Consider claim 5, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
 	Consider claim 6, Sahin et al teach a signaling transmission method, comprising: receiving, by a first device, a request signaling sent by a second device and sending a signaling for requesting the second device to try a call to the second device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the first device, a signaling for trying a call sent by the second device and sending a ringing signaling to the second device after the signaling for trying the call is received (par. 0020; Fig. 3-4; 100 trying); receiving, by the first device, a temporary response signaling sent by the second device after the ringing signaling is received and sending a signaling for confirming the response and a signaling for confirming the request to the second device (par. 0020; Fig. 3-4; PRACK and 200 OK (PRACK)); and receiving, by the first device, a response signaling sent by the second device (par. 0020; Fig. 3-4; ACK); wherein the step of sending the signaling for confirming the response and the signaling for confirming the request to the second device comprises: after each time of receiving the temporary response signaling sent by the second device, sending, by the first device, one piece of the signaling for confirming the response to the second device, and sending the signaling for confirming the request to the second device after sending m pieces of the signaling for confirming the response, wherein m is a positive integer (Fig. 4; i.e., PRACK (2nd SDP offer/3rd SDP offer) corresponding to next/m temporary responses; 200 OK (PRACK/Update) corresponding to confirming responses).
 	Consider claim 10, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
Consider claims 15-16 and 19-20, Sahin et al inherently teach a computer storage medium storing a computer program which, when executed by a processor, causes the processor to perform the signaling transmission method according to claim 1 and claim 6 (par. 0020; Fig. 3-4 suggest the call flow procedures that executed the call procedure which implies the method is executed by the hardware software combination. 
 	Consider claims 17-18, Sahin et al teach wherein the first device and the second device are both base stations in a microwave communication system (par. 0003; 0009).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (2010/0054177) in view of Khan et al (2018/0054370).
Consider claims 3-4 and 8-9, Sahin et al exchanging request and response messages (i.e., the request signaling, the signaling for trying a call, the temporary response signaling and the response signaling) between communication devices and continue to exchange messages after each successfully receive/sent of the message. Sahin et al did not explicitly suggest receiving a status report corresponding to the signaling. In the same field of endeavor, Khan et al teach the system and method for verifying of protocol messages exchanged between devices during the communication. Status report corresponding to messages exchanged between devices is generated and provides to the client device (abstract; par. 0090-0095). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Khan et al into view of Sahin et al and the result would have been predictable and resulted in providing user with network view of transmission and receipt of request and response message regarding the call flow thereby enabling user to quickly identify failed request messages and/or response messages exchanged between network devices and to quickly identify a source of the failed request messages and/or response messages to efficiently correcting potential errors in the request-response protocol. 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant asserted that in Sahin, “from "sending '100 Trying' from the second party to the UE" to "sending the '180 Ringing' from the second party to the UE", the signaling transmitted between the second party and the UE (including the SSGW) includes many signaling, that is, instead of only one signaling, these signaling are not equal to the 'signaling for trying the call' transmitted between the 'signaling for requesting the second device to try the call' and the 'ringing signaling' as defined by the present application. Accordingly, the examiner respectfully disagrees. While there are addition signaling in between trying singling and the 180 ringing signal, nothing in applicant claim recited that there is “only one signaling”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant argument that Sahin does not disclose or teach sending the temporary response signaling from the UE to the second party after the '180 Ringing' is sent from the second party to the UE. Accordingly, the examiner respectfully disagrees. Page 15 of applicant specification recite “According to the embodiments of the present disclosure, on one aspect, a simple voice call procedure is achieved, that is, a device A communicates with a device B, the device A sends a request (INVITE), the device B receives the request sent by the device A and then sends a signaling for requesting the device A to try a call (Trying), and then the device B sends a ringing signaling (Ringing). After receiving the ringing signaling, the device A sends m (m is a positive integer) pieces of temporary response signaling (PRACK). The device B replies 200 OK (PRACK) to the device A for each time the device B receiving the temporary response signaling. The device A sends a next temporary response signaling after receiving 200 OK (PRACK), until all the m pieces of the temporary response signaling are sent. After sending the m-th 200 OK (PRACK), the device B sends 200 OK (INVITE) confirming that the device B has received the call of the device A. Finally, the device A sends a response (ACK) signaling, that is, the whole voice call flow is completed”.
Fig. 4 of Sahin shown after 180 Ring (310) is received by the UE 10, PRACK (312) is sent and 200 OK (PRACK) is responsive to PRACK (312).  Signaling continues until the ACK is sent in which PTP: Voice can be made between the devices. Thus, Sahin clearly send the temporary response signaling (PRACK) and replies 200 OK (PRACK) after 180 Ring signaling. Therefore, Sahin reasonably teaches the features as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300


Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 28, 2022